          Case 3:16-cv-00457-MMD-WGC Document 147 Filed 06/05/20 Page 1 of 3


 1   AARON D. FORD
       Attorney General
 2   PETER E. DUNKLEY, Bar No. 11110
       Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, NV 89701-4717
 5   Tel: (775) 684-1259
     E-mail: pdunkley@ag.nv.gov
 6
     Attorneys for Defendants
 7   Shane Escamilla, Stephen Mollet,
     Sandra Rose-Thayer and Melissa Travis
 8

 9

10                                     UNITED STATES DISTRICT COURT

11                                            DISTRICT OF NEVADA

12   RICKIE SLAUGHTER,
                                                                 Case No. 3:16-cv-00457-MMD-WGC
13                            Plaintiff,

14   vs.                                                     UNOPPOSED MOTION FOR EXTENSION
                                                              OF TIME TO FILE JOINT PRETRIAL
15   ESCAMILLA, et al.,                                                    ORDER
                                                                      (Second Request).
16                            Defendant.

17            Defendants, Shane Escamilla, Stephen Mollet, Sandra Rose-Thayer, and Melissa Travis,

18   (collectively “Defendants”) by and through counsel, Aaron D. Ford, Attorney General of the State of

19   Nevada, and Peter E. Dunkley, Deputy Attorney General, hereby submit this Unopposed Motion to

20   Extend Time to File a Joint Pretrial Order. Counsel for the Defendants and counsel for the Plaintiff

21   Rickie Slaughter have conferred and exchanged e-mails regarding settlement discussions, while

22   circulating drafts of the Joint Pretrial Order. In light of the ongoing settlement discussions, Defendants,

23   with Slaughter’s approval, request an additional five weeks1 to submit a proposed Joint Pretrial Order.

24                             MEMORANDUM OF POINTS AND AUTHORITIES

25   I.       ARGUMENT

26            Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

27                     When an act may or must be done within a specified time, the court may,
                       for good cause, extend the time: (A) with or without motion or notice if
28                     the court acts, or if a request is made, before the original time or its

              1
                  Four week lands on the Independence Day Holiday, recognized on Friday, July 3, 2020.
                                                        1
       Case 3:16-cv-00457-MMD-WGC Document 147 Filed 06/05/20 Page 2 of 3

                       extension expires; or (B) on motion made after the time has expired if the
 1                     party failed to act because of excusable neglect.
 2           In this case, on February 19, 2020 the Court granted Slaughter’s request for extension of time to

 3   file the proposed joint pretrial order. (ECF No. 140.) Since that time, there has been addition to

 4   additional motion practice regarding discovery, along with the procedural administrative overhead

 5   related to COVID-19. The parties have been diligent and have been exchanging settlement offers, and

 6   though no settlement has been reached, offers are pending. The requested five (5) week extension of

 7   time will permit sufficient time for the parties to consider the pending proposed settlement terms and

 8   continue the settlement dialogue as necessary with the goal of a resolution without the need for a jury

 9   trial. See Fed. R. Civ. P. 1 (Federal Rules construed to accomplish a just and inexpensive determination

10   of the action).

11           For these reasons, Defendants respectfully request, with Slaughter’s approval, a five (5) week

12   extension of time from the current deadline of June 5, 2020, to file the Proposed Joint Pretrial Order,

13   with a new deadline to and including Friday, July 10, 2020.

14           DATED this 5th day of June 2020.

15                                                  AARON D. FORD
                                                    Attorney General
16

17                                                  By:       /s/ Peter E. Dunkley
                                                              PETER E. DUNKLEY, Bar No. 11110
18                                                            Deputy Attorney General
19                                                         Attorneys for Defendants
20

21   IT IS SO ORDERED:

22
     __________________________________________
23   UNITED STATES DISTRICT JUDGE
24

25          June 5, 2020
     DATED:__________________
26

27
28


                                                          2
      Case 3:16-cv-00457-MMD-WGC Document 147 Filed 06/05/20 Page 3 of 3


 1                                     CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

 3   on this 5th day of June 2020, I caused to be deposited for mailing, a true and correct copy of the

 4   foregoing, UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE JOINT PRETRIAL

 5   ORDER (Second Request), on the following:

 6   Mr. Nicholas R. Shook
     4865 Fiesta Lakes Street
 7   Las Vegas, Nevada 89130
 8

 9                                                         /s/ Caitie Collins________________________
10                                                         An employee of the
                                                           Office of the Attorney General
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28


                                                       3
